United States Court of Appeals
                     For the First Circuit


No. 19-1874

                    UNITED STATES OF AMERICA,

                      Plaintiff, Appellee,

                                 v.

          PUERTO RICO INDUSTRIAL DEVELOPMENT COMPANY,

          Defendant, Third-Party Plaintiff, Appellant,

                                 v.

 BECKMAN COULTER, INC.; SYSTEM ENGINEERING LABS, INC.; COULTER
 REAGENTS, INC; SOLAR MAT OF PUERTO RICO COMPANY, INC.; PUERTO
  RICO HOUSING DEPARTMENT; PREMIUM FRUIT COMPANY, INC.; PUERTO
 RICO BEVERAGE, INC.; EIG AGUA PURA DE PUERTO RICO, INC.; JUAN
OROZCO LTD., INC.; CATPI, INC.; ORLE INTERNATIONAL CORPORATION;
MUNICIPALITY OF MAUNABO; SUNOCO CARIBBEAN, INC.; INSURER NUMBERS
                          ONE - TWELVE,

                     Third-Party Defendants.


                             ERRATA SHEET

          The opinion of this Court, issued on November 17, 2021,
is amended as follows:

         On page 14, line 17, replace "2020" with "2019" and

"entered" with "endorsed."